Sykes, P. J.,
delivered the opinion of the court.
Prior to August 1, 1923, Stokes V. Robertson, state revenue' agent, instituted proceedings to back tax assess the Beltzhoover estate. The board of supervisors rejected the assessment of the revenue agent, and the cause was appealed to the circuit court. The circuit court on January 2, 1924, entered a judgment rejecting this assessment. \
There was filed in the office of the circuit clerk, on January 21, 1924, a petition for an appeal of the cause to the supreme court. The petition states that Stokes Y. *849Robertson, state revenue agent, desires an appeal of this canse to the supreme court. This petition is not .signed. We will assume, however., that it was a petition for an appeal by Stokes V. Robertson, State Revenue Agent.
The fact is that, as Robertson’s term of office as state revenue agent expired midnight of. January 20th, consequently this petition for appeal was filed with the circuit clerk after Robertson’s term, of office had expired. He was therefore not the state revenue agent at the time of the filing of the petition.
It is contended by the movant, first, that this attempted appeal is governed by chapter 170, Haws 1924 (page 221, Acts 1924).; second, that, if not governed by this act, then under section 1068 of Hemingway’s Code the petition for appeal should have been filed in the name of Miller, state revenue agent, who succeeded Robertson.
The latter part of section 1, chapter 1701, is as follows: “But nothing in this act shall apply to or preclude the prosecution of suits where judgments or decrees have been obtained or suits on appeal are pending in the supreme court of the state of Mississippi.”
The judgment in this case was rendered before the passage of this act; consequently this suit comes within the exception there mentioned.
.Section 4 of the act further provides that: “All suits brought by the revenue agent prior to August 1, 19'23, are hereby exempted from the operation of this act and such suits may be brought to final determination by the retired revenue agent in the name of his successor as now provided by law.”
This suit also1 comes within this exception, as it was instituted before August 1, 1923. The right to prosecute this appeal is therefore governed by section 1068, Hemingway’s Code (section 4750', Code 1906). In that section, among other things, it is provided that the successor shall allow all suits commenced to be conducted in his name.
*850This motion must be sustained, however, because the petition for appeal was not filed in the name of Miller, the successor of Robertson, as state revenue agent.
The motion to dismiss is sustained.

Sustained.